UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 07-6944



ERIC EMANUEL TAYLOR,

                                              Plaintiff - Appellant,

          versus


JAMES W. BENTON, JR., Judge; JAMES W. HALEY,
JR., Judge; SAM W. COLEMAN, III, Senior Judge,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:07-cv-00488-JCC)


Submitted:   October 18, 2007             Decided:   October 25, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Emanuel Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Eric Emanuel Taylor appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   Taylor v. Benton, No. 1:07-cv-00488-JCC (E.D.

Va. filed June 5, 2007; entered June 6, 2007).          We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -